Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 9,605,027, containing claims to an invention having an effective filing date on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Claim Rejections – 35 U.S.C. § 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
While the declaration filed October 6, 2017 does identify errors which can support a reissue application, 37 C.F.R. 1.175(b) further requires that the declaration for a broadening reissue must identify a claim that is being broadened.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  MPEP 1414(II).  The declaration contains only a general statement that all claims are broadened with no further explanation.  The declaration must specifically identify at least one claim that is being broadened and explain how it is being broadened.
Claims 1-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 
 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17, 25, 26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Parham, McGeachy and Schmidt.
Su screened a phage display library to find peptides which bind the IL-6 receptor (p. 4827).  Competitive ELISA was used to show that the peptides compete with IL-6 for IL-6 receptor binding (pp. 4828, 4830).  The most effective peptide was found to suppress IL-6-induced tumor growth in an animal model (p. 4833).  Su does not suggest using this method for identifying peptides which inhibit binding of IL-23 to its receptor.
Parham teaches that IL-23 comprises a p40 subunit that is also part of IL-12, as well as a unique p19 subunit.  Similarly, the IL-23 receptor complex comprises one subunit that is also part of the IL-12 receptor and an additional subunit denoted IL-23R (p. 5699).  Parham discloses the cloning of cDNA encoding human IL-23R.  Antibodies to IL-23R blocked the proliferative response of Kit225 cells to IL-23, as well as IL-23 induction of TNF production in NKL cells (p. 5701, col. 1; Fig. 3).  Binding of IL-23 to IL-23R was demonstrated by ELISA and immunoprecipitation (p. 5703, col. 1; Figs. 4b, 4c).
McGeachy teaches that IL-23 has been linked to many human immune disorders and that IL-23 signaling in TH-17 cells enhances their pathogenic activity and promotes production of proinflammatory factors (p. 314).  Using mice lacking IL-23 receptor in H-17 cells and conclude that IL-23 is required for the generation of large numbers of effector TH-17 cells (p. 321, col. 2).  McGeachy suggests that for treatment of TH-17-mediated diseases, it would be beneficial to neutralize IL-23 by targeting IL-23 and the IL-23 receptor (p. 322, col. 2).
Schmidt discusses the drug Stelara, a monoclonal antibody that binds to the p40 protein subunit which makes up part of both IL-23 and IL-12 (p. 1317).  Schmidt teaches that the therapeutic benefit of Stelara and other p40-binding antibodies is believed to be a result of blocking IL-23.  Therefore the p19 subunit (unique to IL-23) should be targeted, so as not to simultaneously block IL-12.  Schmidt suggests using an antibody that binds to either p19 or its receptor, to prevent activation of the IL-23 receptor (p. 1318).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Su to identify peptides that bind to the IL-23 receptor of Parham and interfere with IL-23 signaling.  One would have been motivated to do so given the suggestions by McGeachy and Schmidt to target IL-23 / IL-23 receptor signaling, specifically targeting the p19/IL-23R interaction, to treat inflammatory conditions induced by IL-23.  Thus the method of claim 17 was prima facie obvious.
With regard to claims 25 and 26, it was routine in the art to produce receptors as fusion proteins having tags to facilitate purification, binding of the receptor to a substrate, immunoprecipitation and other assays.  Parham produced an IL23R-Ig fusion protein for ELISA assays, and it would have been obvious to also use this form of IL-23R for phage library panning because it can be readily attached to substrate via protein A.  
With regard to claims 28-31, Su confirmed peptide binding to the IL-6 receptor by competitive ELISA (Fig. 2).  Parham demonstrated IL-23 binding to IL-23R by ELISA and immunoprecipitation, suggesting that these common methods could also be used with a candidate peptide in place of IL-23.
With regard to claim 32, Su sequenced the IL-6 receptor binding peptides (p. 4828, col. 1).
With regard to claim 33, Schmidt suggests targeting the p19 subunit of IL-23.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Parham, McGeachy and Schmidt as applied to claims 17, 25, 26 and 28-33 above, and further in view of Arap.
 Su, Parham, McGeachy and Schmidt combine to teach a method for identifying oligopeptides that bind the IL-23 receptor, as discussed above.  Su, Parham, McGeachy and Schmidt do not teach a method wherein the oligopeptides displayed on the phage library are 12-18 residues long.
Arap reviews phage display technology.  Arap teaches that phage libraries have been used to identify peptide ligands to a variety of molecules (p. 3).  Peptides of up to 38 amino acids can be displayed (p. 2) and examples of potentially therapeutic oligopeptides having 12 or 13 residues, identified by phage display, are provided (Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Su, Parham, McGeachy and Schmidt by screening longer candidate polypeptides.  There would have been a reasonable expectation of success, since this length is within the range that can be displayed by phage, and potentially therapeutic oligopeptides of similar length had been isolated by this method, as taught by Arap.
Thus the invention as whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 19, 20, 22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Parham, McGeachy and Schmidt as applied to claims 17, 25, 26 and 28-33 above, and further in view of Kan.
Su, Parham, McGeachy and Schmidt combine to teach a method for identifying oligopeptides that bind the IL-23 receptor, as discussed above.  Su, Parham, McGeachy and Schmidt do not teach a method wherein the Δ9 IL-23 receptor is used to screen the phage display library.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Su, Parham, McGeachy and Schmidt by using the Δ9 IL-23 receptor to screen the phage display library.  Since only the transmembrane portion of the receptor is deleted, the skilled artisan would expect this splice variant to bind IL-23 in a manner similar to the full length receptor, as suggested by Kan.  Thus claims 19, 20 and 27 are prima facie obvious.
With regard to claims 22 and 24, it was routine in the art to produce receptors as fusion proteins having tags to facilitate purification, binding of the receptor to a substrate, immunoprecipitation and other assays.  For example, Parham produced an IL23R-Ig fusion protein for ELISA assays, and it would have been obvious to also use this form of IL-23R for phage library panning because it can be readily attached to substrate via protein A.  FLAG is another tag that can be used for the same purpose; other ligands used by Parham were fused to FLAG (p. 5701, col. 2).
Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Argument
Rejection under § 251
Applicant argues (response filed March 1, 2021, p. 8) that the declaration identifies several errors that may be corrected by reissue.  While this is true, the declaration fails to meet the requirement of 37 C.F.R. 1.175(b) that the declaration for a broadening reissue must identify a claim that is being broadened.  MPEP 1414(II) states, “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”  Furthermore, “A statement in the oath/declaration of ‘…failure to include a claim directed to …’ and then reciting all the limitations of a newly added claim, would not be considered a sufficient ‘error’ statement because applicant has not 

Rejections under § 103
Applicant traverses all three rejections on the same grounds.
Applicant argues (pp. 9-10) that the claimed method uses immunoprecipitation rather than binding the receptor directly to a substrate as in Su.  This argument is not persuasive.  First, this limitation is not found in claims 17-21 or 28-33.  Second, Parham made an IL-23R-Ig fusion and coated it on ELISA plates for ELISA assay and also made proteins with FLAG tags that were used for immunoprecipitation.  Applicant has not explained why it would not have been obvious to use similarly coated plates for screening a phage display library or to recover soluble receptor by immunoprecipitation, which is routine in the art. 
Applicant’s argument (p. 10) that Su’s method requires four rounds of selection is not persuasive.  Su states, “After three rounds of selection, roughly 10.3% (31 of 300) of the phage clones analyzed exhibited IL-6Ra-binding activity” (p. 4830, col. 2).  
Applicant’s argument (p. 10) that the claimed method is “more timely, faster, and more accurate than Su’s method” is not persuasive because it is not supported by any evidence.
Applicant expresses doubt that the heptapeptide identified by Su actually binds the IL-6 receptor (pp. 10-11).  This doubt is not shared by the scientific community, which has cited the Su reference many times.  See, for example, Molek, which cites Su’s work in a lengthy list of studies that used phage display libraries to identify peptides which bind receptors and other membrane-embedded proteins (Table 1; paragraph bridging pp. 868-869).  Liu also includes Su in a similar list which includes many references published before the effective filing date of the instant application (p. 
Applicant’s argument (pp. 11-12) that the Parham, McGeachy and Schmidt references are “deficient” is not persuasive.  Su teaches that screening phage display libraries is a method for discovering peptide ligands that bind to receptors.  Parham characterizes the IL-23 receptor, which McGeachy and Schmidt identify as a target for therapeutic intervention.  Therefore one of ordinary skill in the art would have been motivated to use the widely accepted phage display screening method, as exemplified by Su, to identify polypeptides which bind the IL-23 receptor and thereby inhibit IL-23 binding.  Though the structures of IL-23R-binding peptides could not be predicted, there was a reasonable expectation that the well established phage display screening method could be used to discover such peptides.
All rejections under § 103 are deemed proper and are maintained.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘027 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991